NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5740-17T3

DITECH FINANCIAL, LLC,

          Plaintiff-Respondent,

v.

ANIBAL ALCANTARA,

     Defendant-Appellant.
___________________________

                    Submitted May 30, 2019 - Decided June 13, 2019

                    Before Judges Reisner and Mawla.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Essex County, Docket No. F-
                    016051-09.

                    Anibal Alcantara, appellant pro se.

                    RAS Citron, LLC, attorneys for respondent (Micah C.
                    Pakay, on the brief).

PER CURIAM

          Defendant Anibal Alcantara appeals from a July 23, 2018 order which

denied his motion to vacate a default final judgment of foreclosure in favor of
plaintiff Ditech Financial, LLC. He claims plaintiff lacked standing to foreclose

and the motion judge erred when he concluded otherwise. We affirm for the

reasons expressed in the thorough and well-written decision of Judge Donald A.

Kessler.

      "[A] default judgment will not be disturbed unless the failure to answer or

otherwise appear and defend was excusable under the circumstances and unless

the defendant has a meritorious defense[.]" Haber v. Haber, 253 N.J. Super.

413, 417 (App. Div. 1992) (quoting Pressler & Verniero, Current N.J. Court

Rules, cmt. 1 on R. 4:50–1 (1992)). We review such determinations for an abuse

of discretion. Mancini v. Eds ex rel. N.J. Auto. Full Ins. Underwriting Ass'n,

132 N.J. 330, 334 (1993).

      Having applied the standard of review, we conclude defendant's

arguments are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E). Judge Kessler correctly found defendant had

demonstrated neither the excusable neglect nor the meritorious defense required

to vacate the default judgment. Defendant has not persuaded us the judge abused

his discretion.

      Affirmed.




                                                                         A-5740-17T3
                                       2